 1

 2                                                        JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   TIMOTHY BERTRAM,              )    NO. SA CV 20-0045-ODW(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )          JUDGMENT
                                   )
14   WARDEN JOHNSON (A),           )
                                   )
15                                 )
                    Respondent.    )
16                                 )
     ______________________________)
17

18        Pursuant to the Order Accepting Findings, Conclusions and
19   Recommendations of United States Magistrate Judge,
20

21        IT IS ADJUDGED that the action is dismissed with prejudice.
22

23             DATED: May 10, 2021.
24

25                              ___________________________________
                                          OTIS D. WRIGHT II
26                                  UNITED STATES DISTRICT JUDGE
27

28
